Citation Nr: 0813533	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for narcolepsy (also 
claimed as fatigue).

3.  Entitlement to service connection for residuals of burn 
to right hand, to include blood poisoning and staph 
infection.

4.  Entitlement to service connection for an acquired 
psychiatric disability.

5.  Entitlement to service connection for a dental 
disability. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active service from September 1971 to March 
1972 and from January 1979 to August 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in November 2005, and a 
substantive appeal was received in February 2006.  A Board 
hearing at the local RO was scheduled in January 2008; 
however, the veteran failed to appear and has not filed a 
motion requesting another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement submitted with his substantive appeal, the 
veteran stated that he applied for Social Security 
Administration (SSA) benefits in 1993 and again in 1996.  
However, it does not appear that the veteran's SSA records 
have been requested.  Thus, the RO should obtain the 
administrative decisions pertaining to the veteran's claim 
and any underlying medical records from the SSA.  See Hayes 
v. Brown, 9 Vet.App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge); Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).

Moreover, in the same statement, the veteran mentioned 
numerous private medical doctors and facilities where he 
received treatment for his claimed disabilities during the 
1980s and early 1990s.  The RO should take appropriate 
action, including requesting necessary authorizations from 
the veteran, to obtain these records to fully meet the 
requirements of 38 C.F.R. § 3.159(c)(1). 

The veteran has specifically indicated that he received 
treatment at the VA Medical Center (VAMC) in Reno, Nevada in 
1993.  The Board notes that in March 2005, the RO requested 
all VA treatment records from the Reno, Nevada VAMC from 
January 1986 to December 2004.  The VAMC provided records 
from July 1998 to 2004.  However, since the Board is 
remanding these issues for other matters, the RO should make 
a specific request for any 1993 records from the Reno, Nevada 
VAMC.  See 38 C.F.R. § 3.159. 

Lastly, service medical records showed that the veteran 
suffered a burn to his right hand in June 1979.  A subsequent 
record showed that the veteran complained of a red streak 
radiating up his right arm, and there was swelling of his 
right hand.  A VA examination is necessary in order to 
determine whether there are any current residuals from the 
right hand burn, to include blood poisoning and/or staph 
infection.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security 
Administration and obtain copies of all 
administrative decisions (with 
associated medical records) pertaining 
to any claim for disability benefits by 
the veteran.

2.  After obtaining necessary 
authorizations from the veteran, request 
copies of all private medical records 
referenced in the veteran's statement 
included with his substantive appeal.  

3.  Specifically request VA treatment 
records from 1993 from the VAMC in Reno, 
Nevada.

4.  Schedule the veteran for a VA 
examination to determine the nature, 
extent and etiology of any currently 
manifested residuals of the right hand 
burn suffered in service.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether the veteran currently suffers 
any residuals, to include blood poisoning 
or staph infection, due to the right hand 
burn he suffered in service.  
  
5.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the benefits sought on appeal can be 
granted.  If any of the benefits sought 
on appeal are not granted, the veteran 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



